Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered September 20, 1994, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
*889Following an extensive police undercover investigation implicating defendant in the sale of drugs, defendant was charged with a number of drug-related crimes and ultimately pleaded guilty to criminal possession of a controlled substance in the second degree. Pursuant to the plea agreement, defendant waived his right of appeal and was sentenced to a term of 7 years to life in prison. Inasmuch as defendant waived his right of appeal, he may not now challenge the severity of the sentence. Nevertheless, were we to consider the merits of defendant’s claim, we would not find that the sentence imposed is harsh or excessive. Defendant was significantly involved in the sale of drugs on a large-scale basis. In view of this, as well as the fact that defendant agreed to the sentence as part of the plea bargain, we would find no reason to disturb County Court’s judgment.
Cardona, P. J., Mercure, Crew III, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed.